Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam (US 10133857) in view of Adams et al. (US 10311223).
Claims 1,  Arunachalam discloses a system for construction and detection of movements for performance of electronic activities, wherein the system, via a composite credential authentication device, is structured for capturing, customizing and transforming one or more composite credentials of a user and authenticating electronic activities based on at least the composite credentials (Fig. 3), comprising: a first VR composite credential authentication device comprising one or more composite
credential sensor devices, comprising: sensor devices (250, 270 and 275, Fig. 2) configured for capture and imaging of movement and position credentials; and one or more biometric sensor devices (Col. 4, lines 12-27); at least one memory device with computer-readable program code stored thereon;
at least one communication device; at least one processing device operatively coupled to the first composite credential authentication device, the at least one memory device and the at least one communication device, wherein executing the computer-readable code is configured to cause the at least one processing device to (Figs. 1-2); identify initiation of an activity by a user at a resource processing device; establish, an operative communication channel with the first composite credential authentication device, the first composite credential authentication device being associated with the one or more composite credential sensor devices (Fig. 3); capture, using the one or more composite credential sensor devices of the composite credential authentication device, one or more composite credentials of a user at a first time, wherein capturing the one or more composite credentials of the
user further comprises identifying the user based on the captured one or more composite credentials;
transform the captured one or more composite credentials into a first coded word set (Fig. 5); determine a first electronic activity associated with the first coded word set of the captured one or more composite credentials, wherein determining the first electronic activity further comprises: parsing a credential database associated with the user; identifying a first authentication linked pair associated with the first coded word set stored in the credential database; and determining the first electronic activity based on the first authentication linked pair; determine one or more credential parameters associated with the captured one or more composite credentials; authenticate the user for the first electronic activity based on validating the one or more credential parameters associated with the captured one or more composite credentials for the first electronic activity; and transmit control instructions to the resource processing device that cause the resource processing device to process the first electronic activity in response to successful authentication of the user for the first electronic activity (Figs. 3, 6;  col. 21, lines 27-40).
Arunachalam does not but Adams teaches a VR spatial sensor device for capture and imaging of spatial movement (Col. 1, lines 41-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Adams’ VR spatial sensor device in Arunachalam’s invention because the VR spatial sensor device allows Arunachalam’s authentication device to capture and imaging spatial movements.
Claims 15 and 18, see the rejection of claim 1 above.
Claim 2,  Arunachalam discloses the one or more composite credentials are associated with phalanges of the user, wherein the one or more credential parameters associated with the one or more one or more composite credentials comprise hand position of one or more hands of the user, finger position of one or more fingers of the user, hand movement of one or more hands of the user and/or finger movement of one or more fingers of the user (Col. 10, line 44 -col. 11, line 5).
Claims 16 and 19, see the rejection of claim 2 above.
Claim 3, the combined Arunachalam and Adams teaches  detecting, using the one or more VR spatial sensor devices, one or more first mechanical degree of freedom coordinate parameters of the user in a predetermined capture region proximate the one or more VR spatial sensor devices; analyzing the detected one or more first mechanical degree of freedom coordinate parameters to determine that the detected one or more first mechanical degree of freedom coordinate parameters are associated with at least one credential parameter range associated with the user stored at the VR credential database; and determining one or more spatial position-movement credentials of the user based on the
detected one or more first mechanical degree of freedom coordinate parameters, wherein the one or more VR composite credentials of the user comprise the one or more spatial position-movement credentials (col. 11, lines 29 -43; Figs. 4, 6, 8, Adams).
Claim 4,  the combined Arunachalam and Adams teaches detecting, using the one or more VR spatial sensor devices, one or more second mechanical degree of freedom coordinate parameters of the user in the predetermined capture region proximate the one or more VR spatial sensor devices; discard (decline) the one or more second mechanical degree of freedom coordinate parameters in response to determining that the detected one or more first mechanical degree of freedom coordinate parameters are not associated with at least one credential parameter range associated with the user stored at the VR credential database (Fig. 8, Adams).
Claim 5,  the combined Arunachalam and Adams teaches detecting, using the one or more VR spatial sensor devices, a first VR composite credential of the one or more VR composite credentials, wherein the first VR composite credential comprises one or more spatial position-movement credentials of the user (Col. 1, lines 41-50; Figs. 4, 6, 8, Adams); and detecting, using the one or more biometric sensor devices, a second composite credential of the one or more composite credentials, wherein the second composite credential comprises one or more biometric credentials of the user, wherein the one or more biometric credentials comprise (i) a facial image credential, (ii) a user voice credential, and/or
(iii) a user verbal phrase credential (Col. 4, lines 12-27, Arunachalam); and wherein the one or more VR composite credentials comprise (i) the one or more spatial position-movement credentials of the user (Col. 1, lines 41-50; Figs. 4, 6, 8, Adams);  and (ii) the biometric credentials of the user (Col. 4, lines 12-27, Arunachalam); and wherein validating the one or more credential parameters associated with the captured one or more VR composite credentials for the first electronic activity comprises validating the
one or more credential parameters associated with (i) the one or more position-movement credentials of the user (Col. 1, lines 41-50; Figs. 4, 6, 8, Adams) and (ii) the biometric credentials of the user (Col. 4, lines 12-27, Fig. 3, Arunachalam) .
Claim 6, the combined Arunachalam and Adams teaches identifying a plurality of VR composite credential authentication devices associated with the resource processing device; determining that the first VR composite credential authentication device is compatible for capturing the one or more VR composite credentials from the user at the first time based on (i) a position of the user, (ii) a credential type associated with the one or more VR composite credentials; and activating the first VR composite credential authentication device of the plurality of VR composite credential authentication devices in response to determining that the first VR composite credential authentication device is compatible for capturing the one or more VR composite credentials from the user at the first time (col. 18, lines 23 – 43, Adams teaches not activating an authentication device when geographic position information, an identifying mark, etc. are not matched. This means that only when the geographic position information, the identifying mark, etc. are matched, the authentication device is activated). 
Claim 7, the combined Arunachalam and Adams teaches deactivate a second VR composite credential authentication device of the plurality of VR composite credential authentication devices in response to determining that the second VR composite credential authentication device is not compatible for capturing the one or more VR composite credentials from the user at the first time (col. 18, lines 23 – 43, Adams).
Claim 8, the combined Arunachalam and Adams does not teach detecting a malfunction associated with a first authentication method associated with the resource processing device; and
in response to detecting the malfunction, activating the one or more composite credential sensor devices of the first VR composite credential authentication device. However, the combined Arunachalam and Adams teaches multiple sensors (250a-c, Fig. 2, Arunachalam). Therefore, it would have been obvious to one of ordinary skill in the art to activate one of the sensors when anyone of the sensors is malfunction because this is well known in the art.
Claim 11, the combined Arunachalam and Adams teaches performing pre-processing of the captured one or more VR composite credentials; extracting the one or more credential parameters of the captured one or more VR composite credentials; parsing a plurality of coded work sets associated with the user from the VR credential database associated with the user; and identifying the first coded word set of the plurality of coded work sets that matches the one or more credential parameters (Figs. 3, 5, 6;  col. 21, lines 27-40, Arunachalam).
Claim 12, the combined Arunachalam and Adams teaches the one or more VR composite credentials comprise one or more spatial position-movement credentials of the user, wherein determining one or more credential parameters associated with the captured one or more VR composite credentials further comprises determining a first gesture associated with the one or more spatial position-movement credential (Col. 1, lines 41-50; col. 11, lines 29 -43; Figs. 4, 6, 8, Adams).
Claims 17 and 20, see the rejection of claim 12 above.
Claim 13,  the combined Arunachalam and Adams teaches spatial sensor device for capture and imaging of spatial movement (Col. 1, lines 41-50, Adams); determining one or more dimensional parameters associated with the one or more position-movement credentials, wherein the one or more dimensional parameters comprise a distance parameter (Col. 19, lines 27-57, Arunachalam); and wherein validating the one or more credential parameters for the first electronic activity further comprises determining that (i) the first gesture and (ii) the one or more dimensional parameters associated with the one or more position-movement credentials match the first electronic activity (Figs. 3 and 6, Arunachalam).
Claim 14, the combined Arunachalam and Adams teaches spatial sensor device for capture and imaging of spatial movement (Col. 1, lines 41-50, Adams); determining a symbol (pattern) parameter associated with the one or more position-movement credentials, wherein the symbol parameter comprises a symbol traced by the one or more position-movement credentials (col. 10, lines 44 – 60, Arunachalam); and wherein validating the one or more credential parameters for the first electronic activity further comprises determining that (i) the first gesture and (11) the symbol parameter associated with the one or more spatial position-movement credentials match the first electronic activity (Figs. 3 and 6, Arunachalam).

4.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed features.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627